The Department of Finance began an action in the municipal court of Chicago against J. Sheldon, the appellant. The abstract filed by the appellant does not intelligibly set forth the substance of the appellee's statement of claim or the nature of its demands; the evidence is not abstracted; and the abstract fails to set forth the amount of the judgment appealed from or to state in whose favor it was entered. The abstract contains one page. It is not indexed, nor does it refer to the pages in the record by numerals on the margin. The abstract is substantially defective.
Rule 38 (370 Ill. 43) requires the party bringing a case to this court to furnish a complete abstract of the record. It must contain sufficient contents of the record to present fully every error relied upon. The substance of the record should be abstracted so that it will not be necessary to resort to the record to determine the issues presented. *Page 257 (Morris v. Krejci, 347 Ill. 381; Village of Barrington v.Lageschulte, 323 id. 343; Inman v. Miller, 234 id. 356.) The court will not search the record to supply deficiencies in the abstract. (Clinton v. Drainage Comrs. 341 Ill. 135.) Everything necessary to decide the questions raised on the appeal must appear in the abstract. (Department of Finance v. Bode, 376 Ill. 374;  Hooper v. Fox, 364 id. 613; Glassman v. Lescht, 318 id. 128;Bedinger v. May, 323 id. 187; Laird v. Dickirson, 241 id. 380.) Rules of court are adopted to promote the work of the court and they have the force of law. (Gyure v. Sloan Valve Co. 367 Ill. 489. ) Failure of the abstract to properly present the errors relied upon warrants the court in affirming the judgment.Department of Finance v. Bode, supra.
For failure to comply with rule No. 38 by filing a sufficient abstract, the judgment of the municipal court is affirmed.
Judgment affirmed.